                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION – BAY CITY

IN RE:

         VANESSA MYLES,                                      Case No. 14-21802-dob
                                                             Chapter 13 Proceeding
            Debtor.                                          Hon. Daniel S. Opperman
_____________________________________/


              OPINION REGARDING DEBTOR’S MOTION TO RELEASE LIEN
                 OF EXETER FINANCE AND BAR FURTHER COLLECTION

         Creditor Exeter Finance, LLC (“Exeter”) claims to have a lien on Debtor’s 2010 Jeep

Patriot, which the Debtor, Vanessa Myles, disputes. Debtor asserts the lien has been paid in full

by the terms of her confirmed plan. For the reasons stated in this Opinion, the Court concludes

Exeter’s secured claim has been paid in full and Debtor’s Motion To Release Lien is granted.

                                  FACTUAL BACKGROUND

         Debtor filed this Chapter 13 bankruptcy case on August 7, 2014. Debtor listed the 2010

Jeep Patriot on Schedule B, and listed a secured debt owed to Exeter for this vehicle on Schedule

D. When Debtor filed this case, she knew she would not be eligible for a discharge due to

having received a Chapter 7 discharge in 2012. On August 25, 2014, the Court entered an Order

Determining that Debtor Was Not Eligible for a Discharge pursuant to 11 U.S.C. § 1328(f)(1).

Her Chapter 13 Plan proposed to pay 100% of all secured and unsecured claims. Her Chapter 13

Plan also proposed to modify the interest rate on Exeter’s claim from the 20% contract interest

rate to 6% and to pay Exeter $14,643 in monthly installments of $236.18. Debtor’s plan

proposed to pay the Exeter claim in full pursuant to the plan terms. Exeter filed a secured Proof

of Claim in the amount of $14,015.26, and Debtor did not object to that claim. Exeter objected

                                                 1


  14-21802-dob       Doc 58     Filed 06/22/20       Entered 06/22/20 15:54:33     Page 1 of 5
to confirmation raising several objections, including an equal monthly payment objection and a

failure to provide proof of insurance objection. Exeter also asserted that pursuant to 11 U.S.C. §

1325(a)(5)(B)(i)(I), Debtor was not entitled to the release of its lien because its claim would not

be paid in full, which is required when a debtor is not eligible for a discharge. Debtor’s Chapter

13 Plan was confirmed by Order dated October 10, 2014. The Order Confirming Plan was

approved by Exeter’s counsel, with no provisions added to the Order addressing Exeter’s

objections. Debtor made all required payments under her Chapter 13 Plan, and on August 25,

2019, the Chapter 13 Trustee filed a Notice of Final Cure Payment and Trustee’s Notice of

Completion of Plan Payments; Notice to Creditors of Obligation to File a Response and Right To

Object; and Notice to Debtor of Obligation To file Debtor’s Certification (“Notice”). The Notice

stated that all claims that were to be paid by the Trustee, including secured claims to be paid

during the term of the plan, had been paid in full. No objections were filed to the Notice. The

Trustee thereafter filed his Final Report and Account on October 29, 2019, stating that Exeter’s

allowed claim of $14,015.26 was paid, as well as $1,956.26 of interest.

       Exeter did not object to the August 26, 2019 Trustee’s Notice, even though the creditors

were directed to respond and object if all payments owed to them under the plan were not made.

Likewise, Exeter did not object to the October 29, 2019 Final Report and Account, and this

Chapter 13 case was closed on November 30, 2019.

       On March 3, 2020, the Court entered an Order Reopening this Case upon the Motion of

Debtor. Debtor filed the instant Motion the same day, asserting that Exeter refused to release its

lien despite being paid in full under her completed Chapter 13 Plan Debtor seeks to compel

Exeter to release any lien and from any further collection with regard to this debt. Debtor also




                                                 2


  14-21802-dob       Doc 58     Filed 06/22/20       Entered 06/22/20 15:54:33       Page 2 of 5
cites this Court’s August 24, 2012 decision in In re Felicia Bolden, Case No. 07-30132, in

support of her position.

           Exeter objects, asserting that it has not been paid in full and is entitled to interest at the

original contract rate, leaving a balance owing before its lien will be released. Exeter asserts that

once the term of the Chapter 13 Plan ended, any modification to its rights also ended.

           The Court held a hearing on Debtor’s Motion on April 9, 2020. At that hearing, Debtor

reiterated her reliance on the Bolden case, and further argued that it is only the terms of the

confirmed plan that control, and that the plan was completed and Exeter was paid in full per the

terms of that plan, so its lien is released. Exeter argued that the objection it filed granted it the

right to pursue its full claim, which includes the full interest rate.

                                                 JURISDICTION

           This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334, 157(a) and

E.D. Mich. LR 83.50. This is a core proceeding under 28 U.S.C. § 157(b)(2)(K) (determinations

of the validity, extent, or priority of liens).

                                                    ANALYSIS

           The Court sees no reason to deviate from its decision in Bolden. This is particularly true

because the District Court for the Eastern District of Michigan affirmed this Court’s Bolden

Opinion. 1 In doing so, the District Court noted that the failure of the creditor to object was

important. Here, while Exeter did object, it subsequently approved the Order Confirming the

Debtor’s Chapter 13 Plan and thus the terms of repayment of its debt. The only difference

between the facts of this case and in Bolden is that Exeter objected to confirmation and the

creditor in Bolden did not. In the end, creditors in both cases were deemed to have accepted the


1
    In re Bolden, 2013 WL 3897048 (E.D. Mich. July 29, 2013).
                                                           3


     14-21802-dob         Doc 58       Filed 06/22/20           Entered 06/22/20 15:54:33   Page 3 of 5
terms of the confirmed plan. 11 U.S.C. § 1327(a) states that the “provisions of a confirmed plan

bind the debtor and each creditor, whether or not the claim of such creditor is provided for by the

plan, and whether or not such creditor has objected to, has accepted, or has rejected the plan.”

The parties are bound by the terms of the confirmed plan, including the values assigned to

collateral and the amount of payment to be received.” 11 U.S.C. § 1327; Salt Creek Valley Bank

v. Wellman (In re Wellman), 322 B.R. 298, 301 (B.A.P. 6th Cir. 2004).

       The facts in this case present an even stronger case for Debtor than the facts in Bolden.

Exeter “objected to” and “accepted” the Debtor’s Plan. In Bolden, the creditor did not object to

confirmation, but its lack of objection was deemed an implied acceptance. Here, Exeter

affirmatively accepted the terms of Debtor’s Plan when its counsel signed off on the Order

Confirming Plan thereby agreeing not to pursue its objection. Because neither the terms of the

Chapter 13 Plan or the terms of the Order Confirming plan provide for Exeter’s lien retention

after plan completion, Exeter’s claim was fully paid, and its lien extinguished upon completion

of Debtor’s Plan.



       Also, Exeter was given two opportunities to raise its concerns when the Trustee filed the

Notice and the subsequent Final Report and Account. Exeter did not file any objection or

response to either pleading, despite being given the opportunity and invitation to do so.

Accordingly, Exeter is precluded and estopped from raising these issues now.




                                                 4


  14-21802-dob       Doc 58     Filed 06/22/20       Entered 06/22/20 15:54:33      Page 4 of 5
                                         CONCLUSION

       For the above-stated reasons, the Court grants the Debtor’s Motion To Release Lien of

Exeter Finance and To Bar Further Collection. Counsel for Debtor is directed to prepare and

present an appropriate order pursuant to the entry of order procedures of this Court.

Not for Publication

Signed on June 22, 2020




                                                 5


  14-21802-dob        Doc 58   Filed 06/22/20        Entered 06/22/20 15:54:33     Page 5 of 5
